Citation Nr: 1138286	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-27 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease and follicular bronchiolitis, claimed as due to exposure to Agent Orange.

2.  Entitlement to service connection for a bilateral shoulder disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for arthritis of the cervical spine.

5.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder.

6.  Entitlement to a rating in excess of 10 percent for hemorrhoids.

7.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2005 and January 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In July 2010, the Veteran testified during a hearing before the undersigned at the RO.  

In April 2010, the Veteran submitted additional evidence with a waiver of RO review.  In July, August, and December 2010, the Veteran submitted even more additional evidence.  In August 2011 correspondence, the Veteran's representative indicated the Veteran's desire to waive RO review of all of the above evidence.  Thus, the Board accepts the above evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

In September 2011, on two separate occasions, the Veteran submitted still more additional evidence.  After review, the Board finds that the arguments contained in his written statements have already been included in prior statements, and are thus cumulative, and the other additional evidence is duplicative of evidence previously of record.  Thus, remand for the RO to review the above argument and evidence in the first instance is not warranted.

Although the RO framed the issue on appeal regarding the respiratory disorder as being limited to chronic obstructive pulmonary disease (COPD) and follicular bronchiolitis, the Board has recharacterized the issue to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a bilateral shoulder disorder, a low back disorder, and arthritis of the cervical spine, and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era; therefore, exposure to herbicide agents in service may be presumed.

2.  A respiratory disorder, to include COPD and follicular bronchiolitis, did not have its onset in service or for many years thereafter, and it is not related to any incident of service, to include presumed exposure to herbicide agents.

3.  Throughout the rating period of appeal, the Veteran's posttraumatic stress disorder has been manifested by occupational and social impairment, with deficiencies in judgment, thinking, and mood, due to such symptoms as: suicidal ideation and difficulty in adapting to stressful circumstances.

4.  Throughout the rating period of appeal, the Veteran's hemorrhoids have been manifested by persistent bleeding with secondary anemia.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disorder, to include COPD and follicular bronchiolitis, to include as due to exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating, but no higher, for posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411 (2010).  

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a maximum 20 percent rating for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.114, Diagnostic Code 7336 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the claim for service connection for a respiratory disorder, the Veteran was sent a letter in October 2005 that was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  

With respect to the increased rating claim for posttraumatic stress disorder (PTSD) , the Board acknowledges that notice was not issued prior to the adverse determination on appeal.  However, notice was later issued in an October 2005 communication, and the claim was thereafter readjudicated in August 2007.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

In light of the Board's fully favorable determination on the claim for an increased rating for hemorrhoids, no further discussion of VCAA compliance is needed.  

In the instant case, the Veteran was never informed of how VA determines disability ratings and effective dates.  However, as the instant decision denies service connection for a respiratory disorder, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.  The instant decision grants increased ratings for PTSD and hemorrhoids.  These awards will be implemented by the RO in a later rating action, which the Veteran is free to appeal.  Thus, any absence of Dingess notice is harmless error.  Therefore, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, post-service reports of VA and private treatment and examination, and records from the Social Security Administration (SSA).  Although the medical records relied upon by the SSA have not been specifically obtained, the Board observes that the evidence cited in the SSA decision, including VA medical records and letters from private practitioners, has already been associated with the claims file during the course of this appeal.  Moreover, the Veteran's statements in support of the claims are of record, including testimony provided at a Board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability  and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent.  Service connection for respiratory cancers shall be presumed to have been incurred during service if manifested to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116 (f) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2010). 

The Veteran contends that his COPD and follicular bronchiolitis are due to exposure to Agent Orange during service.

The Veteran served in the Republic of Vietnam during the Vietnam Era; therefore, exposure to herbicide agents in service may be presumed.

The medical evidence of record reflects that the Veteran has COPD and follicular bronchiolitis.  However, the record fails to show that either disorder had its onset in or is etiologically related to service.  

The Veteran's service treatment records do not reflect any respiratory problems.  Although an August 1969 record reflects complaints of headaches, dizziness, and chest pain, examination revealed the chest to be clear and the heart to be within normal limits, and a subsequent record reflects that a chest x-ray was negative.  A May 1971 examination report reflects a normal clinical evaluation of the lungs and chest, and a negative chest x-ray.  Lastly, a June 1971 statement reflects that there has been no change in his medical condition since his last medical examination.  

Post service, January 1994 VA x-rays of the chest were normal.  Then, a March 2004 VA treatment note reflects that x-rays of the thoracic spine showed a possible abnormality of the lungs, and an April 2004 VA treatment note reflects that a CT scan of the chest showed emphysema (COPD).  Lastly, an October 2005 VA pathology report reflects diagnoses of pneumonia, follicular bronchiolitis, focal eosinophilic vasculitis, and emphysema.  

Initially, the Board observes that COPD and follicular bronchiolitis are not diseases recognized by VA as associated with exposure to certain herbicide agents.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Thus, service connection is not warranted on a presumptive basis.  

Notwithstanding the presumptive provisions, service connection may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113  and 1116, and 38 C.F.R. § 3.303. 

The evidence of record shows that a respiratory disorder, to include COPD and follicular bronchiolitis, did not have its onset in service or for many years thereafter.  The first objective evidence of COPD appears in the March 2004 VA treatment note, dated over 30 years after separation from service.  The passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The only remaining question is whether a respiratory disorder is otherwise etiologically related to service, to include presumed exposure to Agent Orange.

In support of his claim, the Veteran has submitted several letters from private practitioners.  In a September 2005 letter, Dr. H. stated that, although there is no definite conclusive evidence, Agent Orange is a possible factor in the development of the Veteran's COPD.  In a September 2008 letter, Dr. L. indicated that the Veteran's COPD is due to the constant exposure to chemicals.  In a February 2009 letter, Dr. L. stated that the Veteran had been exposed to Agent Orange and then reiterated that the Veteran's COPD is due to the constant exposure to chemicals.  Also of record is a February 2009 VA Agent Orange examination report, which reflects the examiner's statement that the possibility exists that the Veteran's Agent Orange exposure may have contributed to the pulmonary problems.  

Initially, the Board observes that all of the above opinions are too speculative to support a claim for service connection.  38 C.F.R. § 3.102  (2010).  See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative to provide medical nexus evidence to well ground cause of death claim); Winsett v. West, 11 Vet. App. 420, 424 (1998) (physician's opinion in cause of death case that list of conditions submitted by appellant might be related to exposure to Agent Orange found speculative when physician also indicated that "it is just as likely that they could have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (private physician's opinion that veteran's preexisting service-related condition may have contributed to his ultimate demise too speculative, standing alone, to be deemed new and material evidence to reopen cause of death claim). 

Moreover, the Board observes that the current medical evidence does not establish a causal relationship between Agent Orange exposure and either COPD or follicular bronchiolitis.  In accordance with section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary of VA has entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  As required by the statute and agreement, NAS submits a report to the Secretary every two years regarding the results of their review and summarization of the medical literature.  In the latest report, NAS concluded that there is inadequate or insufficient evidence to determine an association between exposure to herbicides and respiratory disorders.  75 Fed. Reg. 32540 (June 8, 2010).  The Board finds this report to be of great probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69-70   (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993). 

Given the above, the Board finds that there is no competent, probative evidence establishing a link between any of the Veteran's respiratory disorders and presumed exposure to Agent Orange.

The Board notes that the Veteran is competent to give evidence about observable symptoms such as trouble breathing.  Layno v. Brown, 6 Vet. App. 465 (1994).   Moreover, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the evidence dates the onset of symptoms to after separation from service, and the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, he is not competent to address etiology in the present case.  As discussed above, the medical evidence shows that his COPD and follicular bronchiolitis are not due to exposure to Agent Orange.

During his Board hearing, the Veteran testified that he had started getting short of breath three months after returning from Vietnam (during service).  The Board reiterates that he is competent to give evidence about observable symptoms such as shortness of breath.  Layno, 6 Vet. App. 465.  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To the extent that he is claiming to have experienced continuous breathing problems since active service, he is not found to be credible.  Here, the Board notes that he has been awarded the Combat Infantry Badge and Bronze Star Medal.  Thus, that he experienced shortness of breath in service may be conceded.  38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2010).  However, his discharge examination report reflects a normal clinical evaluation of the lungs and chest, and a negative chest x-ray.  There is no medical evidence of a respiratory disorder after discharge until March 2004.  Lastly, if he had experienced breathing problems continuously since active service, it would be reasonable to expect that he would have filed a disability claim much sooner than in September 2005.  For all these reasons, the Board finds that the statements alleging or implying continuity of symptoms are not credible here.  Therefore, continuity of symptomatology since service is not established by either the competent evidence or the Veteran's own statements.  Moreover, the probative medical evidence of record does not relate the current respiratory disorders to active service.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The Veteran is seeking increased ratings for his PTSD and hemorrhoids.  He filed his claims in March 2005.




PTSD

The Veteran's PTSD has been assigned a 50 percent rating under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2010).

Under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130, a 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating applies where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2010).

After a careful review of the record, the Board finds that a 70 percent rating is warranted for the Veteran's PTSD.  

During a May 2005 VA examination, the Veteran reported that he is a loner and cannot stay around people, and stated that he only lives for his son, and after that he would not like to live anymore.  Objectively, mood was "not too good," there were no hallucinations or paranoia, there were no suicidal or homicidal ideations, and judgment was fair.  The examiner assigned a GAF score of 55.

An October 2005 VA treatment note reflects complaints of nervousness and depression.  Objectively, he was dressed and groomed appropriately, affect was flat, there were no suicidal or homicidal ideations, and there were no paranoid ideations.  The GAF score was estimated at 45 to 50.

In a May 2006 letter, a VA nurse practitioner stated that the Veteran has trouble interacting with people and his mood has been very irritable and tense.

In a September 2007 letter, a VA licensed clinical social worker stated that the Veteran has recurrent problems with adapting to stressful circumstances and an increase in depressed mood, and that the severity of his condition indicates pronounced distress and impairment in social, occupational, and interpersonal areas of functioning.  

A July 2008 VA treatment note reflects a history of suicidal ideations for the past four to five years, but without plan or intent.  The Veteran complained of depression, significant paranoia, visual hallucinations - movement in the corner of the eye, significant problems with socialization and interpersonal interactions.  Objectively, mood was depressed, there were no suicidal or homicidal ideations, judgment and insight were fair to mildly impaired, and memory was within normal limits.  The psychiatrist assigned a GAF score of 50.

During a January 2009 VA examination, the Veteran complained of depression and suicidal ideations.  Objectively, he was clean and casually dressed, memory was intact, there were no delusions or hallucinations, there was no inappropriate behavior, there was no problem with activities of daily living, and judgment was intact.  The Veteran stated that mornings are the worst time, after having a nightmare, but that he is fine for the rest of the day.  He added that he is a happy guy and good with people.  The examiner assigned a GAF score of 58.  The examiner indicated that the PTSD results in a deficiency in mood and there is occasional decrease in work efficiency with an inability to perform occupational tasks due to PTSD but with generally satisfactory functioning.  

In September 2008, April 2009, and March 2010 letters, the Veteran's VA treating psychiatrist stated that he endorses symptoms of PTSD and major depressive disorder and reports severe difficulty with social functioning due to both disorders, including symptoms of significant irritability and easy anger.  The psychiatrist noted that the Veteran's coping skills remain limited, with minimal ability for stress management.  The psychiatrist concluded that the Veteran remains unable to obtain or maintain employment due to PTSD and depressive symptoms, and that severe impairment in overall mental function persists.  

During his Board hearing, the Veteran testified that he thinks about suicide every day and that his PTSD has worsened over the last three to four years.

Given the above, the Veteran's PTSD has been manifested by a flattened affect, impaired judgment, disturbances of mood, and difficulty in establishing and maintaining effective work and social relationships (criteria for a 50 percent rating).  His PTSD has also been manifested by suicidal ideation and difficulty in adapting to stressful circumstances (criteria for a 70 percent rating).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that his PTSD has been manifested by occupational and social impairment, with deficiencies in judgment, thinking, and mood, due to such symptoms as suicidal ideation and difficulty in adapting to stressful circumstances.  Accordingly, a 70 percent rating is warranted.

However, his disability has not been reflective of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  In this regard, the Board notes that the Veteran has suicidal ideations.  However, he has indicated no intent or plan; therefore, he is not a persistent danger of hurting himself.  Thus, a higher 100 percent rating is not warranted at this time.

In sum, the Board has applied the benefit-of-the-doubt doctrine in granting a 70 percent rating for PTSD; however, as the preponderance of the evidence is against an even higher rating, the benefit-of-the-doubt doctrine is not applicable to that aspect of the claim.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Hemorrhoids

The Veteran's hemorrhoids have been assigned a 10 percent rating under Diagnostic Code 7336, 38 C.F.R. § 4.114 (2010). 

Under Diagnostic Code 7336, a 10 percent rating is warranted for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; and a maximum 20 percent rating is warranted for hemorrhoids with persistent bleeding and secondary anemia, or with fissures. 

After review, the Board finds that the Veteran's hemorrhoids warrant a 20 percent rating. 

An August 2005 VA examination report reflects complaints painful hemorrhoids with bloody smearing of underwear.  Examination revealed numerous non-thrombosed hemorrhoids that prolapsed with intra-abdominal pressure.  There was no frank blood on gloved hand upon removal from the rectum.  There were no fissures or signs of anemia.

A January 2009 VA examination report reflects complaints of mild bleeding on the underwear.  The Veteran reported an episode of anemia requiring hospitalization and four units of blood.  According to the Veteran, the diagnosis for blood loss was never discerned, other than the hemorrhoids.  Examination revealed no fissures but extensive hemorrhoids that were not thrombosed.  There was no evidence of bleeding.  Laboratory tests showed microcytic anemia.

During his Board hearing, the Veteran testified that his hemorrhoids bleed during every bowel movement and the cause of his anemia remained undetermined.

Initially, the Board notes that the cause of the Veteran's anemia has not yet been determined.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 4.3; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Thus, the anemia will be considered as part of his hemorrhoid disability.  

Given the above evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that his disability has been manifested by hemorrhoids with persistent bleeding and secondary anemia.  Thus, a maximum 20 percent rating is warranted for the Veteran's hemorrhoids under Diagnostic Code 7336.  

Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  Moreover, with respect to hemorrhoids, the Veteran has been assigned the maximum rating under the scheduler criteria.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.


ORDER

Service connection for a respiratory disorder, to include COPD and follicular bronchiolitis, to include as due to exposure to Agent Orange, is denied.

A 70 percent rating for PTSD is granted, subject to the provisions governing the award of monetary benefits.

A 20 percent rating for hemorrhoids is granted, subject to the provisions governing the award of monetary benefits.


REMAND

The Board finds that further development is needed on the claims for service connection for a bilateral shoulder disorder, a low back disorder, and arthritis of the cervical spine.

The Veteran contends that he has neck and shoulder problems due to carrying a heavy backpack in service and low back problems from jumping out of helicopters with the heavy backpack.  Here, the Board reiterates that the Veteran has been awarded the Combat Infantry Badge and Bronze Star Medal.  Thus, the Board will proceed with consideration of the provisions of 38 U.S.C.A. § 1154(a).

In support of his claims, the Veteran submitted copies of photographs of him carrying what appears to be a heavy backpack and a March 2009 letter from Dr. G. who opined that the Veteran's degenerative arthritis of the cervical and lumbar regions of the spine is due to carrying a 100 pound backpack and jumping from helicopters at heights of three to six feet during service.  He also submitted a VA Agent Orange examination report in which the examiner stated that the Veteran's multiple compression fractures throughout the cervical and lumbar regions of the spine probably date to jumping from helicopters in service with a full back pack.

Although the Veteran's service treatment records do not reflect any neck, shoulder, or low back problems, post-service private medical records show that he was seen in January 1988 for neck and right shoulder complaints and underwent a cervical laminectomy and removal of a herniated disc the following month.  March 2004 VA medical records show that he has degenerative arthritis in both the cervical and lumbar regions of the spine.  Although the medical records do not reflect a shoulder disorder, the Board observes that he is competent to report that he has pain in the shoulders.  Layno , 6 Vet. App. 465.  Thus, there is competent evidence of a current bilateral shoulder disability.

Accordingly, the record indicates that the Veteran has neck, shoulder, and low back disabilities and that they may be related to service.  Thus, the RO should afford him a VA examination to determine the nature and etiology of his disabilities.

As the above claims being remanded could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the latter claim at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature, extent, onset, and etiology of any neck, shoulder, and low back disorders.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner should comment on the Veteran's reported onset and continuity of symptoms since service, and opine as to whether it is at least as likely as not that any diagnosed neck, shoulder, and low back disorder is related to or had its onset in service, particularly, as associated with his report of carrying a heavy backpack and jumping out of helicopters with the heavy backpack.  

The rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


